            Case 6:20-cv-00151-AA       Document 43     Filed 08/23/21     Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




DAMIAN BRAGDON,                                                    Case No. 6:20-cv-00151-AA

                Plaintiff,                                            ORDER OF DISMISSAL

       v.

A. MILLER, Marion County Sheriff
Deputy,

            Defendant.
_______________________________

AIKEN, District Judge.

       Plaintiff, an inmate at the Marion County Jail, filed suit pursuant to 42 U.S.C. § 1983 and

alleged that Deputy Miller violated his constitutional rights when she opened and read

confidential legal mail outside of his presence.

       Defendant moved for summary judgment and plaintiff’s response to the motion was due

on June 15, 2021. Plaintiff did not file a timely response. On July 9, 2021, this Court ordered

plaintiff to show cause by August 9, 2021 and explain why his claims should not be dismissed

for the reasons set forth in defendant’s motion. Plaintiff was advised that the failure to show


1   - ORDER OF DISMISSAL
         Case 6:20-cv-00151-AA         Document 43        Filed 08/23/21     Page 2 of 2




cause would result in dismissal of this action. To date, plaintiff has not responded to the Order to

Show Cause and defendant again moved for dismissal.

       Given plaintiff’s failure to respond to the Order to Show Cause, defendant’s Motion to

Dismiss for Lack of Prosecution (ECF No. 42) is GRANTED and this action is DISMISSED. All

pending motions are DENIED as moot.

       DATED this 23rd       day of August, 2021.



                                           /s/Ann Aiken
                                           Ann Aiken
                                   United States District Judge




2   - ORDER OF DISMISSAL
